     8:21-cv-00174-JFB-MDN Doc # 18 Filed: 07/27/21 Page 1 of 7 - Page ID # 159




                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF NEBRASKA


    IRIS KITCHEN,
                            Plaintiff,
                                                                                 8:21CV174
           vs.


    DOUGLAS COUNTY PROBATE DIVISION,                                MEMORANDUM AND ORDER
    and CHRISTOPHER ODIGBO,
                            Defendants.




          This matter is before the Court on defendant Christopher Odigbo’s motion strike,

Filing No. 6, pursuant to Fed. R. Civ. P. 12(f); Odigbo’s motion to dismiss for lack of

subject matter jurisdiction, Filing No. 8; defendant Douglas County Probate Division’s

motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(1) and (6) based on lack of jurisdiction

and failure to state a claim, Filing No. 13; and Odigbo’s motion to strike, Filing No. 16.1

          BACKGROUND

          Pro Se Plaintiff files her Complaint against Defendants Douglas County Probate

Division, and Christopher Obigbo for bad faith, pain & suffering, emotional distress,

professional negligence, breach of fiduciary duty, discrimination, fraud and breach of

contract.        She requests one billion dollars in damages.                  Plaintiff was involved in a

guardianship case in Nebraska County Court.                      The Court appointed Mr. Odigbo to

represent her. Plaintiff contends that Obigbo was not able to adequately represent her




1   In view of the findings herein, the Court will deny this motion as moot.

                                                        1
    8:21-cv-00174-JFB-MDN Doc # 18 Filed: 07/27/21 Page 2 of 7 - Page ID # 160




as he did not have the ability to do so and had a conflict of interest with one of the

agencies. Plaintiff argues that this discrimination was on the basis of race, sex, education,

and lack of knowledge. In short, plaintiff alleges she was provided incompetent legal

counsel. She contends that Douglas County fraudulently appointed Odigbo to represent

her.

        Plaintiff also filed suit in Douglas County Small Claims Court against Mr. Odigbo,

for the same issues presented in this lawsuit, and she has filed numerous other cases as

well.2 She is now seeking to sue her former attorney again as well as the Douglas County

Probate Court.

        STANDARD OF REVIEW

        A complaint must contain “a short and plain statement of the claim showing that

the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). To survive a motion to dismiss

under Fed. R. Civ. P. 12(b)(6), the factual allegations in a complaint “must be enough to

raise a right to relief above the speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S.

544, 555 (2007). A complaint must be dismissed if it does not plead “enough facts to

state a claim for relief that is plausible on its face.” Id. at 570. “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (stating that the plausibility standard does not require a

probability but asks for more than a sheer possibility that a defendant has acted




2Iris Kitchen v. Christopher Odigbo, SC 19-895, Douglas County Small Claims Court; Iris Kitchen, et al. v.
DSNO et al., 8:19 CV 107, 2019 U.S. Dist. LEXIS 209798 (D. Neb. Dec. 3, 2019); Iris Kitchen v. DSNO et
al., 2020 U.S. App. LEXIS 19818 (8th Cir. Neb., Jan. 22, 2020); Iris Kitchen, et al. v. Angela Mitchell, et al.,
8:20 CV 08, 2020 U.S. Dist. LEXIS 81177 (D. Neb., May 8, 2020); Iris Kitchen v. DSNO et al., 2020 U.S.
Dist. LEXIS 116646 (D. Neb., June 30, 2020).

                                                       2
  8:21-cv-00174-JFB-MDN Doc # 18 Filed: 07/27/21 Page 3 of 7 - Page ID # 161




unlawfully). The court must find “enough factual matter (taken as true) to suggest” that

“discovery will reveal evidence” of the elements of the claim. Twombly, 550 U.S. at 558,

556. The evaluation prompted by a 12(b)(6) motion requires the court to construe the

complaint in the light most favorable to the plaintiff and to accept as true the factual

allegations of the complaint. Erickson v. Pardus, 551 U.S. 89, 93-94 (2007); see also

Park Irmat Drug Corp. v. Express Scripts Holding Co., 911 F.3d 505, 512 (8th Cir. 2018).

The Court ordinarily does not consider matters outside the pleadings on a motion to

dismiss. See Fed. R. Civ. P. 12(d). Matters outside the pleadings include “any written or

oral evidence in support of or in opposition to the pleading that provides some

substantiation for and does not merely reiterate what is said in the pleadings.” Hamm v.

Rhone-Poulenc Rorer Pharm., Inc., 187 F.3d 941, 948 (8th Cir. 1999). The Court may,

however, “consider the pleadings themselves, materials embraced by the pleadings,

exhibits attached to the pleadings, and matters of public record.” Illig v. Union Elec. Co.,

652 F.3d 971, 976 (8th Cir. 2011) (quoting Mills v. City of Grand Forks, 614 F.3d 495, 498

(8th Cir. 2010)).

       DISCUSSION

       Motion to Strike California Law

       Odigbo first moves to strike any statements regarding California law set forth in

both the Complaint, Filing No. 1, and the Amended Complaint, Filing No. 3. Odigbo states

that all parties are residents of Nebraska and the cause of action took place in Nebraska.

There is absolutely no connection to California or California law he argues. The plaintiff

does not file any opposition to this motion. Under Rule 12(f) of the Federal Rules, a court

may “strike from a pleading an insufficient defense or any redundant, immaterial,



                                             3
     8:21-cv-00174-JFB-MDN Doc # 18 Filed: 07/27/21 Page 4 of 7 - Page ID # 162




impertinent, or scandalous matter.” Fed. R. Civ. P. 12(f). Motions to strike are not favored

and are infrequently granted, because they are an “extreme measure” and propose a

drastic remedy. Stanbury Law Firm, P.A. v. Internal Revenue Service, 221 F.3d 1059,

1063 (8th Cir. 2000). An allegation is impertinent if it “consists of statements that do not

pertain, and are not necessary, to the issues in question.” Walker-Swinton v. Philander

Smith Coll., 2021 WL 1227847 * 2 (E.D. Ark. Mar. 31, 2021) quoting CitiMortgage, Inc. v.

Just Mortgage, Inc., No. 4:09 CV 1909 DDN, 2013 WL 6538680, at *7 (E.D. Mo. Dec. 13,

2013). After fully reviewing the record, the Court agrees that Nebraska law applies in this

case, and there is no connection to the State of California. Accordingly, the Court will

grant the motion to strike all references to California and California law in the Complaint

and Amended Complaint.

           Lack of Jurisdiction

           Odigbo next moves to dismiss this case based on lack of subject matter

jurisdiction, failure to file a claim upon which relief can be granted, and on the doctrine of

abstention as this is a domestic relations3 case.                         First, Odigbo argues there is not

complete diversity of citizenship, and thus diversity is not a basis for jurisdiction. The

Court agrees.           The parties are clearly Nebraska residents.                 Further, the amount in

controversy does not exceed $75,000.00.                        See 28 U.S.C. § 1332. The one billion

requested by the plaintiff does not in any way coincide with plaintiff’s loss of $3,000 in

attorney fees as alleged by her. Filing No. 3, Amended Complaint, ¶17. The amount

requested is not plausible and there is no foundation setting forth damages in any event.

See 28 U.S.C. § 1915(e)(2)(B). The court may “make reasonable deductions, reasonable



3   Odigbo files all the relevant state court filings at Filing No. 8-1

                                                           4
   8:21-cv-00174-JFB-MDN Doc # 18 Filed: 07/27/21 Page 5 of 7 - Page ID # 163




inferences, or other reasonable extrapolations from the pleadings to determine whether

it is facially apparent that the jurisdictional amount has been satisfied (quotations omitted).

Day v. Wal-Mart, Inc., 2020 WL 3260438 * 2 (W.D. Ark. June 16, 2020). Clearly, on the

basis of this Amended Complaint, diversity does not exist and plaintiff has failed to plead

legitimate damages in excess of $75,000.00.

          In addition, there is no basis for a federal question claim pursuant to 28 U.S.C. §

1331. Plaintiff’s amended complaint does not set forth a federal cause of action. The

fact that she uses the words “race” and “sex” in her Amended Complaint are insufficient

to set forth a claim. There is not a single allegation that would give rise to such an action.

She mentions that she is black and Odigbo is black. Such a statement is not grounds for

a race claim against anyone. It appears to the Court that these words are made solely

for the purpose of jurisdiction, as there is nothing to substantiate any claim for sex or race

discrimination. Accordingly, the Court finds there is no federal question jurisdiction here

either.

          Federal Courts rarely hear domestic relations cases. Those are the province of

the state courts. This case clearly started with a guardianship case in probate court. The

filing here has to do with appointment of an attorney, defendant Odigbo, to represent this

plaintiff in that case. Federal courts will not hear such cases even if they arise in diversity

because of “the virtually exclusive primacy ... of the States in the regulation of domestic

relations. Akenbrandt v. Richards, 504 U.S. 689, 714 (1992). (Blackmun, J., concurring

in judgment).” United States v. Windsor, 570 U.S. 744, 767 (2013). Further, under the

Rooker–Feldman doctrine, federal courts lack subject-matter jurisdiction over “cases

brought by state-court losers complaining of injuries caused by state-court judgments



                                               5
  8:21-cv-00174-JFB-MDN Doc # 18 Filed: 07/27/21 Page 6 of 7 - Page ID # 164




rendered before the district court proceedings commenced and inviting district court

review and rejection of those judgments.” Exxon Mobil Corp. v. Saudi Basic Indus. Corp.,

544 U.S. 280, 284 (2005).

       Res Judicata likewise applies in this case. Plaintiff filed a claim against Odigbo in

Douglas County Small Claims Court. Plaintiff failed to appear for the hearing. The parties

were identical; there is a default final judgment against the plaintiff; and the transactional

facts are virtually identical. Ashton Optical Imports, Inc. v. Incite Int'l, Inc., 266 F. Supp.

2d 1027, 1031 (D. Neb. 2003) (“Under Nebraska law, collateral estoppel will preclude

further litigation of a specific issue if (1) the identical issue was decided in a prior action;

(2) there was a final judgment on the merits; (3) the party against whom the rule is to be

applied was a party to, or is in privity with a party to, the prior action; and (4) there was

an opportunity to fully and fairly litigate the issue in the prior action.”); (“Under Nebraska

law, res judicata bars re-litigation between parties or their privies of any rights, facts, or

matters in issue directly adjudicated or necessarily involved in the determination of an

action before a competent court in which a judgment or decree is rendered on the merits.”)

Id. at 1032.

       In addition, plaintiff sues the Douglas County Probate Court which functions under

the Douglas County Court.        Judicial/Eleventh Amendment immunity applies, argues

Douglas County, and plaintiff has made no showing that this Eleventh Amendment

immunity has been waived. Again, the Court agrees. The Probate Court is entitled to

assert judicial immunity. Plaintiff is upset with the appointment of Odigbo in the state

court proceedings to represent her, arguing Odigbo has no expertise or experience in

these kinds of cases. The Eighth Circuit Court of Appeals has adopted and follows this



                                               6
   8:21-cv-00174-JFB-MDN Doc # 18 Filed: 07/27/21 Page 7 of 7 - Page ID # 165




doctrine of judicial immunity. Smallwood v. United States, 358 F. Supp. 398, 403 (E.D.

Mo. 1973) citing Brictson v. Woodrough, 164 F. 2d 107, 109 (8th Cir. 1947) (“Resting on

considerations of public policy to the end that the administration of justice may be

independent and based on the free and unbiased convictions of the judge, uninfluenced

by apprehension of personal consequences, it is a general rule that, where a judge has

jurisdiction over the subject matter and the person, he is not liable civilly for acts done in

the exercise of his judicial function, even though he acts erroneously, illegally, or

irregularly, or even corruptly.”). Judges and justices acting in their judicial capacities

consistently have been held to be immune from suit under the Civil Rights Act. Id. They

cannot be sued in federal court for their judicial function of appointing a lawyer for a case

in state court. Likewise, quasi-judicial officers and officials of the judiciary are also entitled

to immunity. Id. The Court need not address the remaining issues as to Douglas County

Probate Division, as it is clearly immune from this suit.

       THEREFORE, IT IS ORDERED THAT:

       1. Defendant’s motion to strike, Filing No. 6, is granted.

       2. Defendant’s motion to dismiss, Filing No. 8, is granted.

       3. Defendant’s motion to dismiss, Filing No. 13, is granted.

       4. Defendant’s motion to strike, Filing No. 16, is denied as moot.

       5. This case is dismissed. A separate judgment will be entered in accordance

           with this Memorandum and Order.

       Dated this 27th day of July, 2021.
                                                    BY THE COURT:

                                                    s/ Joseph F. Bataillon
                                                    Senior United States District Judge

                                                7
